Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.  	This office action is in response to application filed 06/28/2021 in which claims 28-47 are pending.
Information Disclosure Statement
3. 	The information disclosure statement (IDS) submitted on 03/30/2022  is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6. 	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7. 	Claims 28-33, 35-41, 43-46 are rejected under 35 U.S.C. 103 as being unpatentable over Gerhardt et al. (US 2012/0280790 A1)  in view of DeLean et al. (US 2014/0267736 A1).

 	Regarding claim 28, Gerhardt discloses a system for monitoring a dwelling comprising: a remotely operable lock coupled to a dwelling (Figs. 11-30 teaches locking systems on door); at least one camera, including a first camera positioned at a door of the dwelling (Para[0163] & Fig. 31, teaches at 3190 providing a camera associated with the lock for taking a picture of a person seeking to operate the lock & Fig. 32E teaches of the accessory component to comprise a camera); at least one processor; and at least one storage having encoded thereon executable instructions that, when executed by the at least one processor, cause the at least one processor to carry out a method comprising (Para[0199] – [0201] teaches of the processor implementation): in response to a mobile device instructing operation of the remotely operable lock (Para[0089] & Fig. 16 teaches detection of the user may be made through specific radio technology on a mobile device or electronic credential (1600) that may communicate directly with the locking system (1601) or may be detected passively by the locking system (1601) on the user's approach, [0104] FIG. 19 depicts a locking system (1901) that is triggered by a mobile device (1900) which has entered the proximity of the locking system), monitoring, with the at least one camera, motion of a moving object in a field of view of the first camera based on the instructing operation from the mobile device (para[0090] – [0096] & Figs. 16-17 teaches presence of the person detected by motion on camera by the locking system, Para[0163] & Fig. 31, teaches at 3190 providing a camera associated with the lock for taking a picture of a person seeking to operate the lock), wherein monitoring the motion of the moving object comprises determining whether the moving object has crossed a first boundary (para[0104]- [015], [0108]  & Fig. 19 teaches of geo-fence can be a predefined set of boundaries, like access-restricted zones or property boundaries. User-defined geo-fences may also be in use. When the location-aware device of a location-based service (LBS) user enters or exits a geo-fence, the device may receive a generated notification which may be used to launch a special purpose application to operate the lock system or otherwise generate an event).  
 	Gerhardt does not explicitly disclose wherein monitoring the motion of the moving object comprises determining whether the moving object has crossed a first boundary at least partially within the dwelling.  However, DeLean discloses wherein monitoring the motion of the moving object comprises determining whether the moving object has crossed a first boundary at least partially within the dwelling (Para[0134]— [0143] for example area shown in Fig. 3a is the interior of a bank whereby after business hours employees and clients who are being served may leave but no further clients may come past a certain(Zone A), thus in this example limited access is zone A and intrusion may be defined as the succession of appearance in A followed by appearance in B and C). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of lock and unlocking the door to enable accessibility to secure area and monitoring the secure area in the smart-home environment of Gerhardt with the method of involving detecting sequence of events, and performing action associated with breach of security in response to detecting sequence of DeLean in order to provide a system in which enables detecting the breach of security in the monitored location in an improved manner.

 	Regarding claim 29, DeLean further discloses the system, wherein the processor is further configured to delimit a plurality of boundaries at least partially within the dwelling, including the first boundary, and determine whether the moving object has crossed any boundary of the plurality of boundaries within the dwelling (Para[0134] - [0143] for example area shown in Fig. 3a is the interior of a bank whereby after business hours employees and clients who are being served may leave but no further clients may come past a certain (Zone A), thus in this example limited access is zone A and intrusion may be defined as the succession of appearance in A followed by appearance in B and C). Motivation to combine as indicated in claim 28.
 
	Regarding claim 30, DeLean further discloses the system, wherein the processor is further configured to transmit an alert in response to determining that the moving object has crossed the first boundary (para[0145]- [0147] teaches a first alarm is triggered as a warning action performed in response to detecting the breach of security comprises activating an audible alarm it is possible to implement a plurality of phantom fences around the monitored area wherein when a first fence is crossed). Motivation to combine as indicated in claim 28.

 	Regarding claim 31, DeLean further discloses the system, wherein the processor is further configured to perform a first corrective action in response to determining that the moving object has crossed the first boundaryApplication No.: 17/360,7054 Docket No.: A1174.70052US01 Preliminary Amendment and to perform a second corrective action, different than the first corrective action, in response to determining that the moving object has crossed a second boundary within the dwelling (Para[0146]-[0147] teaches of and when the second fence is crossed or when the child is too close to the pool edge and the distance between the child and the parent does not give the parent sufficient time to reach the child before going in the pool a second alarm and/or an automatic call for assistance is triggered, system is not limited to monitoring walls or doors, and may be configured to monitor any area within the field of view of the camera 22, regardless of the presence of physical delimiting means e.g. fence, borders, painted lines etc., or not, hence it’s obvious an alarm to be triggered when crossing first fence/zone and second fence/zone within the dwelling of plurality of phantom fences/zones (ex: figs. 3a, 10a)). Motivation to combine as indicated in claim 28.
 	Regarding claim 32, DeLean further discloses the system, wherein the second corrective action comprises transmitting an alarm (para[0147] teaches the second fence is crossed or when the child is too close to the pool edge and the distance between the child and the parent does not give the parent sufficient time to reach the child before going in the pool a second alarm and/or an automatic call for assistance is triggered. In the latter case, the second alarm may be triggered based on the direction and speed of movement of the child, the distance between the child and the pool, and the distance between the child and the parent, system is not limited to monitoring walls or doors, and may be configured to monitor any area within the field of view of the camera 22).  Motivation to combine as indicated in claim 28.
 	Regarding claim 33, Gerhardt further discloses the system, wherein the monitoring the motion of the moving object is based on an identity of the mobile device (Para[0104] – [0105] & FIG. 19 depicts a locking system (1901) that is triggered by a mobile device (1900) which has entered the proximity of the locking system. Proximity to the locking system of the mobile device may be determined, When the location-aware device of a location-based service (LBS) user enters or exits a geo-fence, the device may receive a generated notification which may be used to launch a special purpose application to operate the lock system or otherwise generate an event). 

 	Regarding claim 35, Gerhardt further discloses the system, wherein the operation comprises unlocking of the remotely operable lock  (Para[0089], [0183] & Fig. 32B(i) teaches of unlocking the locking system).

 	Regarding claim 36, Gerhardt discloses a method for controlling a system for monitoring a dwelling comprising a remotely operable lock coupled to the dwelling (Figs. 11-30 teaches locking systems on door), the method comprising: in response to a mobile device instructing operation of the remotely operable lock (Para[0089] & Fig. 16 teaches detection of the user may be made through specific radio technology on a mobile device or electronic credential (1600) that may communicate directly with the locking system (1601) or may be detected passively by the locking system (1601) on the user's approach, [0104] FIG. 19 depicts a locking system (1901) that is triggered by a mobile device (1900) which has entered the proximity of the locking system), monitoring, with at least one camera including a first camera, motion of a moving object in a field of view of the first camera, based on the instructing operation from the mobile device (para[0163] &  FIG. 31 teaches the method may further comprise at 3190 providing a camera associated with the lock for taking a picture of a person seeking to operate the lock), wherein monitoring the motion of the moving object comprises determining whether the moving object has crossed a first boundary (Para[0104] – [0105] & FIG. 19 depicts a locking system (1901) that is triggered by a mobile device (1900) which has entered the proximity of the locking system. Proximity to the locking system of the mobile device may be determined, When the location-aware device of a location-based service (LBS) user enters or exits a geo-fence, the device may receive a generated notification which may be used to launch a special purpose application to operate the lock system or otherwise generate an event).  
 	Gerhardt does not explicitly disclose wherein monitoring the motion of the moving object comprises determining whether the moving object has crossed a first boundary at least partially within the dwelling. However, DeLean discloses wherein monitoring the motion of the moving object comprises determining whether the moving object has crossed a first boundary at least partially within the dwelling (Para[0134]— [0143] for example area shown in Fig. 3a is the interior of a bank whereby after business hours employees and clients who are being served may leave but no further clients may come past a certain(Zone A), thus in this example limited access is zone A and intrusion may be defined as the succession of appearance in A followed by appearance in B and C). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of lock and unlocking the door to enable accessibility to secure area and monitoring the secure area in the smart-home environment of Gerhardt with the method of involving detecting sequence of events, and performing action associated with breach of security in response to detecting sequence of DeLean in order to provide a system in which enables detecting the breach of security in the monitored location in an improved manner.

 	Regarding claim 37, DeLean further discloses the method, further comprising delimiting a plurality of boundaries at least partially within the dwelling, including the first boundary, and determining whether the moving object has crossed any boundary of the plurality of boundaries within the dwelling (Para[0134]— [0143] for example area shown in Fig. 3a is the interior of a bank whereby after business hours employees and clients who are being served may leave but no further clients may come past a certain(Zone A), thus in this example limited access is zone A and intrusion may be defined as the succession of appearance in A followed by appearance in B and C).  Motivation to combine as indicated in claim 36.

 	Regarding claim 38, DeLean further discloses the method, further comprising transmitting an alert in response to determining that the moving object has crossed the first boundary.Application No.: 17/360,7055 Docket No.: A1174.70052US01 Preliminary Amendmentdetermining that the moving object has crossed the first boundary  (para[0145]- [0147] teaches a first alarm is triggered as a warning action performed in response to detecting the breach of security comprises activating an audible alarm it is possible to implement a plurality of phantom fences around the monitored area wherein when a first fence is crossed). Motivation to combine as indicated in claim 36.

 	Regarding claim 39, DeLean further discloses the method, further comprising performing a first corrective action in response to determining that the moving object has crossed the first boundary and performing a second corrective action, different than the first corrective action, in response to determining that the moving object has crossed a second boundary within the dwelling (Para[0146]-[0147] teaches of and when the second fence is crossed or when the child is too close to the pool edge and the distance between the child and the parent does not give the parent sufficient time to reach the child before going in the pool a second alarm and/or an automatic call for assistance is triggered, system is not limited to monitoring walls or doors, and may be configured to monitor any area within the field of view of the camera 22, regardless of the presence of physical delimiting means e.g. fence, borders, painted lines etc., or not, hence it’s obvious an alarm to be triggered when crossing first fence/zone and second fence/zone within the dwelling of plurality of phantom fences/zones (ex: figs. 3a, 10a)). Motivation to combine as indicated in claim 36.

	Regarding claim 40, DeLean further discloses the method, wherein the second corrective action comprises transmitting an alarm (para[0147] teaches pool a second alarm and/or an automatic call for assistance is triggered).  Motivation to combine as indicated in claim 36.

 	Regarding claim 41, Gerhardt discloses the method, wherein the monitoring the motion of the moving object is based on an identity of the mobile device Para[0104] – [0105] & FIG. 19 depicts a locking system (1901) that is triggered by a mobile device (1900) which has entered the proximity of the locking system. Proximity to the locking system of the mobile device may be determined by a number of methods as described above. On a mobile device (1900) having the ability to execute applications without the user's explicit intervention, it may be possible to send notifications from the lower level operating system to the attention of the user on the approach of a pre-defined "geo-fence can be a predefined set of boundaries, like access-restricted zones or property boundaries. User-defined geo-fences may also be in use. When the location-aware device of a location-based service (LBS) user enters or exits a geo-fence, the device may receive a generated notification which may be used to launch a special purpose application to operate the lock system or otherwise generate an event.)  
 	Regarding claim 43, Gerhardt discloses the method of claim 36, wherein the operation comprises unlocking of the remotely operable lock Para[0089], [0183] & Fig. 32B(i) teaches of unlocking the locking system).

	Regarding claim 44, Gerhardt discloses a system for monitoring a dwelling comprising: a remotely operable lock coupled to the dwelling (Figs. 11-30 teaches locking systems on door); at least one camera. including a first camera positioned at a door of the dwelling (Para[0163] & Fig. 31, teaches at 3190 providing a camera associated with the lock for taking a picture of a person seeking to operate the lock & Fig. 32E teaches of the accessory component to comprise a camera); a server configured to communicate with the remotely operable lock, the at least one camera, and a mobile device, wherein the server is configured to: receive instruction from the mobile device to operate the remotely operable lock (Para[0162] In FIG. 31, the method of operating a remotely operable lock may further comprise, at 3152, controlling the lock in response to a command issued by the web service or portable electronic device using a lock server in communication with the web service or portable electronic device. In FIG. 31, the method may further comprise at 3166 using a remotely operable lock and notifying the user of successful actuation of the lock in response to the command); and cause the at least one camera to monitor motion of a moving object in a field of view of the first camera based on the instructing operation from the mobile device (para[0163] &  FIG. 31 teaches the method may further comprise at 3190 providing a camera associated with the lock for taking a picture of a person seeking to operate the lock), wherein monitoring the motion of the moving object comprises determining whether the moving object has crossed a first boundary  (para[0104]- [015], [0108]  & Fig. 19 teaches of geo-fence can be a predefined set of boundaries, like access-restricted zones or property boundaries. User-defined geo-fences may also be in use. When the location-aware device of a location-based service (LBS) user enters or exits a geo-fence, the device may receive a generated notification which may be used to launch a special purpose application to operate the lock system or otherwise generate an event).  
    	Gerhardt does not explicitly disclose  wherein monitoring the motion of the moving object comprises determining whether the moving object has crossed a first boundary at least partially within the dwelling. However, DeLean discloses  wherein monitoring the motion of the moving object comprises determining whether the moving object has crossed a first boundary at least partially within the dwelling (Para[0134]— [0143] for example area shown in Fig. 3a is the interior of a bank whereby after business hours employees and clients who are being served may leave but no further clients may come past a certain(Zone A), thus in this example limited access is zone A and intrusion may be defined as the succession of appearance in A followed by appearance in B and C).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of lock and unlocking the door to enable accessibility to secure area and monitoring the secure area in the smart-home environment of Gerhardt with the method of involving detecting sequence of events, and performing action associated with breach of security in response to detecting sequence of DeLean in order to provide a system in which enables detecting the breach of security in the monitored location in an improved manner.
 	Regarding claim 45, DeLean further discloses the system, wherein the server is further configured to transmit an alert in response to determining that the moving object has crossed the first boundary (para[0145]- [0147] teaches a first alarm is triggered as a warning action performed in response to detecting the breach of security comprises activating an audible alarm it is possible to implement a plurality of phantom fences around the monitored area wherein when a first fence is crossed). Motivation to combine as indicated in claim 44. 

 	Regarding claim 46, DeLean further discloses the system, wherein the server is further configured to perform a first corrective action in response to determining that the moving object has crossed the first boundary and to perform a second corrective action, different than the first corrective action, in response to determining that the moving object has crossed a second boundary within the dwelling (Para[0146]-[0147] teaches of and when the second fence is crossed or when the child is too close to the pool edge and the distance between the child and the parent does not give the parent sufficient time to reach the child before going in the pool a second alarm and/or an automatic call for assistance is triggered, system is not limited to monitoring walls or doors, and may be configured to monitor any area within the field of view of the camera 22, regardless of the presence of physical delimiting means e.g. fence, borders, painted lines etc., or not, hence it’s obvious an alarm to be triggered when crossing first fence/zone and second fence/zone within the dwelling of plurality of phantom fences/zones (ex: figs. 3a, 10a)). Motivation to combine as indicated in claim 44.
8. 	Claims 34, 42, 47 are rejected under 35 U.S.C. 103 as being unpatentable over Gerhardt et al. (US 2012/0280790 A1)  in view of DeLean et al. (US 2014/0267736 A1)  and Kuenzi et al. (US 2016/0275762 A1).

 	Regarding claim 34, Gerhardt in view of DeLean discloses the system of claim 33, Gerhardt in view of DeLean does not explicitly disclose wherein the processor is further configured to perform a corrective action in response to determining that the moving object has crossed the first boundary and a determination that the instructing operation was sent from an unauthorized mobile device.  However, Kuenzi discloses wherein the processor is further configured to perform a corrective action in response to determining that the moving object has crossed the first boundary and a determination that the instructing operation was sent from an unauthorized mobile device (Abstract & [0034] geo-fence  environment is utilized by the notification system 100 or components thereof to detect actions and/or movements of the user device 101. For example, at some distance from the property or the electronic lockbox 105 defined by the geo-fence  environment (e.g., 200 yards), the notification system 100 can initiate an automatic real-time notification to an owner of the property, without the need for the owner of the user device 101 to interact with the notification system 101. Further, if the user’s  travel time necessitates an immediate automatic real-time notifications (e.g., since the user device  101 has made it to position C or has breached the geo-fence 110 at position D and breach  of the geo-fence   environment has occurred; and outputting the automatic real-time notification to the property owner in response to a determination that the breach of the geo-fence  environment has occurred & Para[0045]- [0046] teaches The device actions and/or movements may include a user device 101 approaching (e.g., the user device 101 moves to position B), meeting (e.g., the user device 101 moves from position B to position C), or passing (e.g., the user device 101 moves from position C and crosses the geo-fence 101 to position D), a perimeter established by the geo-fence 110). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of lock and unlocking the door to enable accessibility to secure area detecting sequence of events, and performing action associated with breach of security in response to detecting sequence of Gerhardt  in view of  DeLean with the method of detecting movements of a user device are monitored with respect to the geo-fence environment to determine whether a breach of the geo-fence environment has occurred of Kuenzi in order to provide an automatic real-time notification to an owner of a property by a notification system.

 	Regarding claim 42, Gerhardt in view of DeLean discloses the method of claim 41, Gerhardt in view of DeLean does not explicitly disclose further comprising performing a corrective action in response to determining that the moving object has crossed the first boundary and that the instructing operation was sent from an unauthorized mobile device.  However, Kuenzi discloses further comprising performing a corrective action in response to determining that the moving object has crossed the first boundary and that the instructing operation was sent from an unauthorized mobile device (Abstract & [0034] geo-fence  environment is utilized by the notification system 100 or components thereof to detect actions and/or movements of the user device 101. For example, at some distance from the property or the electronic lockbox 105 defined by the geo-fence  environment (e.g., 200 yards), the notification system 100 can initiate an automatic real-time notification to an owner of the property, without the need for the owner of the user device 101 to interact with the notification system 101. Further, if the user’s  travel time necessitates an immediate automatic real-time notifications (e.g., since the user device  101 has made it to position C or has breached the geo-fence   110 at position D and breach  of the geo-fence   environment has occurred; and outputting the automatic real-time notification to the property owner in response to a determination that the breach of the geo-fence  environment has occurred, Para[0045]- [0046] teaches The device actions and/or movements may include a user device 101 approaching (e.g., the user device 101 moves to position B), meeting (e.g., the user device 101 moves from position B to position C), or passing (e.g., the user device 101 moves from position C and crosses the geo-fence 101 to position D), a perimeter established by the geo-fence 110). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of lock and unlocking the door to enable accessibility to secure area detecting sequence of events, and performing action associated with breach of security in response to detecting sequence of Gerhardt  in view of  DeLean with the method of detecting movements of a user device are monitored with respect to the geo-fence environment to determine whether a breach of the geo-fence environment has occurred of Kuenzi in order to provide an automatic real-time notification to an owner of a property by a notification system.

 	Regarding claim 47, Gerhardt in view of DeLean discloses the system of claim 44, Gerhardt in view of DeLean does not explicitly disclose wherein monitoring motion of the moving object is based on an identity of the mobile device, wherein the server is further configured to perform a corrective action in response to determining that the moving object has crossed the first boundary and a determination that the instruction was sent from an unauthorized mobile device. However, Kuenzi discloses wherein monitoring motion of the moving object is based on an identity of the mobile device, wherein the server is further configured to perform a corrective action in response to determining that the moving object has crossed the first boundary and a determination that the instruction was sent from an unauthorized mobile device (Abstract & [0034] geo-fence  environment is utilized by the notification system 100 or components thereof to detect actions and/or movements of the user device 101. For example, at some distance from the property or the electronic lockbox 105 defined by the geo-fence  environment (e.g., 200 yards), the notification system 100 can initiate an automatic real-time notification to an owner of the property, without the need for the owner of the user device 101 to interact with the notification system 101. Further, if the user’s  travel time necessitates an immediate automatic real-time notifications (e.g., since the user device  101 has made it to position C or has breached the geo-fence   110 at position D and breach  of the geo-fence   environment has occurred; and outputting the automatic real-time notification to the property owner in response to a determination that the breach of the geo-fence  environment has occurred, Para[0045]- [0046] teaches The device actions and/or movements may include a user device 101 approaching (e.g., the user device 101 moves to position B), meeting (e.g., the user device 101 moves from position B to position C), or passing (e.g., the user device 101 moves from position C and crosses the geo-fence 101 to position D), a perimeter established by the geo-fence 110). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of lock and unlocking the door to enable accessibility to secure area detecting sequence of events, and performing action associated with breach of security in response to detecting sequence of Gerhardt  in view of  DeLean with the method of detecting movements of a user device are monitored with respect to the geo-fence environment to determine whether a breach of the geo-fence environment has occurred of Kuenzi in order to provide an automatic real-time notification to an owner of a property by a notification system.

Conclusion
9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWINA J CATTUNGAL whose telephone number is (571)270-5922. The examiner can normally be reached Monday-Thursday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571) 272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROWINA J CATTUNGAL/Primary Examiner, Art Unit 2425